PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

STEVEN C. STANLEY,
Plaintiff-Appellee,

v.

LIEUTENANT HEJIRIKA; CORRECTIONAL
OFFICER JOHNSON; CORRECTIONAL
OFFICER MCMILLEN; SERGEANT
KEENAN; CORRECTIONAL OFFICER
DEMBY,
Defendants-Appellants,                                              No. 97-6214

and

A. ROBINSON, Sergeant; LIEUTENANT
FREEMAN; CORRECTIONAL OFFICER
BELLEMY; CORRECTIONAL OFFICER
GUY; CORRECTIONAL OFFICER JANAES;
CORRECTIONAL OFFICER JENNIFER;
VICTOR JARAMILLO,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
James E. Kenkel, Magistrate Judge.
(CA-94-1454-S)

Argued: October 27, 1997

Decided: January 21, 1998

Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Reversed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Wilkins and Judge Williams joined.
COUNSEL

ARGUED: Glenn William Bell, Assistant Attorney General, Balti-
more, Maryland, for Appellants. Timothy Joseph Sullivan, SULLI-
VAN & SULLIVAN, College Park, Maryland, for Appellee. ON
BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland, Balti-
more, Maryland, for Appellants.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

The magistrate judge in this case found that correctional officers
had used unconstitutionally excessive force in subduing the leader of
a group of rebellious prisoners in the context of a prison disturbance
and, under 42 U.S.C. § 1983, awarded the prisoner $1,000 in compen-
satory damages and $2,000 in punitive damages. On the officers'
appeal, we reverse, concluding as a matter of law that in the context
of quelling a prison disturbance or rebellion, (1) the evidence was
insufficient to establish the requisite subjective culpability of the cor-
rectional officers, and (2) the correctional officers' conduct, taken in
context, did not exceed an objectively de minimis threshold for exces-
sive force.

I

On January 6, 1994, the inmates in the A-Wing Segregation Tier
of the Maryland House of Correction-Annex in Jessup, Maryland,
rebelled after a correctional officer refused an inmate request for rec-
reation. The A-Wing Segregation Tier is a special tier reserved for
inmates who have committed disciplinary violations. The inmates
began setting fires by dropping burning papers outside their cells.
They set off the sprinkler systems and stopped up their toilets in order
to flood the tier, and they threw objects from their cells. It took cor-
rectional officers five hours to restore order.

To quell the disturbance, Lt. Hejirika, the building shift supervisor,
assembled an "extraction team" of eight correctional officers. The

                     2
team planned to remove the ringleaders of the disturbance from their
cells one at a time, search them, remove all their personal property
from the cells, and then return them to their cells. The activities of the
extraction team were to be, and in fact were, videotaped.

The officers compiled a list identifying seven inmates as the ring-
leaders or "primary troublemakers" of the disturbance. Steven Stanley
was first on the list. He was also the oldest inmate in the tier and was
looked up to by the others. Stanley has been an inmate at the Mary-
land House of Correction since 1979, serving a 20-year sentence for
armed robbery. During the period of his incarceration, Stanley has
had a history of unruly behavior as an inmate, having been cited on
various occasions for setting fires, creating floods, throwing objects,
and threatening inmates and correctional officers. He has also been
involved in at least one "takeover" of the tier. Indeed, during the
events involved in this case, Stanley was housed in the A-Wing
because of a disciplinary infraction.

As planned, the extraction team removed all seven"primary trou-
blemakers" from their cells, searched the cells, removed all personal
belongings, and then returned the inmates to their cells. During the
process, the officers discovered at least one "shank," a homemade
knife. Two of the ringleaders were particularly uncooperative, and the
officers found it necessary to use pepper spray to subdue them.
Although Stanley's extraction proceeded without physical incident, he
was uncooperative and expressed anger toward the officers, warning
them, "Don't be grabbing on me," and threatening to "stab one of
these dumb bitches." According to the officers, when Stanley contin-
ued to encourage inmates to set fires and began"forcefully hitting"
his cell door, Major Waverly Ray, the shift commander, ordered that
Stanley be removed from his cell a second time and be placed in an
isolation cell. Before moving Stanley, the officers placed steel hand-
cuffs on him. They then escorted him to the isolation cell where they
intended to remove the steel handcuffs and replace them with flexible
plastic handcuffs which were more secure. Stanley continued his ver-
bal abuse, stating that he would "f--k this whole goddamn jail up" and
telling the officers that he would "f--k one of you bitches up."

The videotape shows two officers escorting Stanley to the bottom
tier where the isolation cell is located, but loses sight of him as they

                     3
turn into the cell. Stanley testified that during this brief instant when
he was not on camera,

          [Officer] Johnson took and mashed my head on the side of
          the door. . . . I was telling [the officers] that I don't care
          nothing about them grabbing on me, and he pushed me in
          the back of the head, and my face hit the side of the wall
          going in to the door.

The officers testified that after Stanley was taken into the cell and
braced against the wall to change his cuffs, he began to resist. At that
point, the tape shows an officer pushing Stanley firmly against the
wall with his forearm at the back of Stanley's neck. It shows other
officers then taking Stanley down to the ground, face down, and lean-
ing on top of him to subdue him, while one of the officers ties the
"flexicuffs" around Stanley's wrists behind his back. Stanley is heard
complaining that he is being squashed and that he feels as if his arm
is being broken. The tape shows the other officers standing around
without much activity and Lt. Hejirika taking notes. Once the flex-
icuffs were in place and leg irons were placed on Stanley, he was
taken for medical treatment. The videotape shows Stanley complain-
ing of pain about his mouth and arm, but it also shows his refusal to
accept any medical treatment. After that visit Stanley was returned to
the isolation cell.

It was during the period depicted in the videotape-- i.e., when
Stanley was first being taken to the isolation cell and having his cuffs
changed -- that Stanley claims the correctional officers used exces-
sive force. In addition to what the videotape showed, Stanley
explained how he was being hurt. The magistrate judge characterized
Stanley's testimony as follows:

          The plaintiff testified that at this point in the isolation con-
          finement cell, his head was forcefully held against the wall
          by defendant Johnson. He testified that defendant Johnson
          hit him in the base of the skull, punched him in the face,
          kneed him repeatedly while he was on the ground and also
          choked him. He further testified that defendant McMill[e]n
          twisted his arm while holding him.

                     4
           Plaintiff also testified that defendant Demby twisted his
          fingers back in order to obtain a reflex of resistance; pushed
          his legs to cause him to hit the cell floor; that defendant
          Keenan kicked him in the face; that unidentified members
          of the extraction team were choking him and kicking his
          side, legs, and ankles.

All parties agree that Stanley suffered injuries as a result of the
incident, which the magistrate judge found to be"bruising of his right
arm, left jaw, left and right wrists and back, and a tooth which was
loosened."

On May 31, 1994, Stanley filed the complaint in this case, and it
was assigned, by consent of the parties, to a magistrate judge for trial.
Following trial, the magistrate judge found for Stanley, awarding him
$1,000 in compensatory damages for pain and suffering and $2,000
in punitive damages. In reaching this conclusion, the judge found that
the defendants were motivated by malice and acted in concert to
administer a beating to Stanley. The judge relied on the videotape
which he found "clearly shows all of the members of the team acting
in concert in surrounding plaintiff and positioning themselves in such
a way as to allow a controlled beating to be inflicted with minimal
visual exposure." He concluded that Stanley's injuries, "while not
severe," were not de minimis for Eighth Amendment purposes, basing
that conclusion on a comparison of Stanley's injuries with those sus-
tained by the prisoner in Hudson v. McMillian , 503 U.S. 1 (1992).

This appeal followed.

II

The correctional officers contend that, as a matter of law, the force
that they used and the injuries that Stanley sustained in the circum-
stances of this case did not cross the de minimis threshold for exces-
sive force under the Eighth Amendment. They suggest that "in an
apparent philosophical disagreement with the day-to-day management
of maximum security prisons, the court, in finding these officers lia-
ble, wrongfully substituted its judgment for that of State correctional
officials." They argue that in the context of a"major disturbance . . .
on the segregation tier, including fires and flooding," it is reasonable

                     5
to assume that correctional officers must use some force. They also
argue that the officers used only justifiable force to handcuff a resist-
ing and kicking inmate. Indeed, they contend that"these injuries,
mostly bruises . . . corroborate the version of the occurrence testified
to by the correctional officers."

In addition to the officers' argument that their use of force was
objectively reasonable, the officers also contend that "there was not
a scintilla of evidence" submitted to support subjective bad faith that
they acted with malice and ill will for the purpose of causing harm.
They argue that the only evidence on which the magistrate judge
relied to make a finding of malice was the videotape, which they
claim shows the contrary.

Stanley accepts the statement of historical facts made by the offi-
cers in their brief but contends that the conclusions to be drawn from
them must be what the magistrate judge found because he was in the
best position to review the facts during the two-day hearing and that
his findings were supported by substantial evidence. Stanley's argu-
ment on appeal rests squarely on the magistrate judge's factual find-
ings and legal conclusions, and he urges that they be affirmed for the
reasons given by the magistrate judge.

While we review the magistrate judge's application of law to the
facts de novo, we review his findings of fact for clear error. In review-
ing for clear error, we do not substitute our own judgment for that of
the trial court unless we are "left with the definite and firm conviction
that a mistake has been committed." Miller v. Mercy Hosp., Inc., 720
F.2d 356, 361 (4th Cir. 1983); see also Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985). We have also noted, however, that
"the conviction of mistake may properly be based upon a conclusion
that, without regard to what the actual facts may be, the findings
under review were induced by an erroneous view of the controlling
legal standard or are not supported by substantial evidence." Brice v.
Virginia Beach Correctional Ctr., 58 F.3d 101, 106 (4th Cir. 1995)
(internal quotation marks omitted).

The Eighth Amendment protects against the infliction of "cruel and
unusual punishments." U.S. Const. amend. VIII. This protection,
enforced against the states through the Fourteenth Amendment, pro-

                     6
tects inmates against the application of excessive force by correc-
tional officers. See Whitley v. Albers, 475 U.S. 312, 318-19 (1986).
Not every unpleasant action taken by prison officials against inmates,
however, violates the Eighth Amendment. "After incarceration, only
the unnecessary and wanton infliction of pain constitutes . . . cruel
and unusual punishment forbidden by the Eighth Amendment." Id. at
319 (internal quotation marks omitted).

To prove a claim that prison officials violated his constitutional
rights through the excessive use of force, an inmate must satisfy two
requirements. First, he must satisfy a subjective requirement that the
force used by the corrections officers "inflicted unnecessary and wan-
ton pain and suffering." Hudson v. McMillian , 503 U.S. 1, 6 (1993).
In the context of a prison disturbance, this question "ultimately turns
on `whether force was applied in a good faith effort to maintain or
restore discipline or maliciously and sadistically for the very purpose
of causing harm.'" Id. (quoting Whitley, 475 U.S. at 320-21). When
evaluating evidence to determine whether it is legally sufficient to sat-
isfy the subjective component, a court may allow an inmate's claim
to go to the jury only if it concludes that the evidence, viewed in a
light most favorable to the claimant, "will support a reliable inference
of wantonness in the infliction of pain." Id. at 322.

In addition to satisfying the subjective requirement, the inmate
must also satisfy an objective requirement; he must show that correc-
tional officers' actions, taken contextually, were"objectively harmful
enough" to offend "contemporary standards of decency." Hudson, 503
U.S. at 8 (internal quotation marks omitted). In determining whether
the objective component is satisfied, the factfinder must evaluate the
force applied and the seriousness of the resulting injury against the
need for the use of force and the context in which that need arose.
Thus, in Whitley, the Court found that in the context of quelling a
major prison disturbance, a correctional officer's use of force in
shooting an inmate in the leg was "part and parcel of a good-faith
effort to restore prison security" and did not violate the inmate's
Eighth Amendment rights. 475 U.S. at 326. On the other hand in
Hudson, in the context of a verbal argument, the Court found that
blows deliberately directed to the inmate to punish him, causing
bruises, swelling, loosened teeth, and a cracked dental plate, were suf-

                     7
ficient to support an excessive force claim in violation of the Eighth
Amendment. See 503 U.S. at 10.

In recognition that the prison environment is a dangerous one for
correctional officers, prison administrators must be accorded "wide-
ranging deference" to design and implement policies and practices
that in their judgment are necessary for the preservation of order and
security. Whitley, 475 U.S. at 321-22. Thus, when prison security
measures are taken in response to an uprising or prison disturbance,
the courts cannot always expect a perfectly measured response. "The
infliction of pain in the course of a prison security measure, therefore,
does not amount to cruel and unusual punishment simply because it
may appear in retrospect that the degree of force authorized or
applied for security purposes was unreasonable, and hence unneces-
sary in the strict sense." Id. at 319 (emphasis added). On the other
hand, when a prisoner is held and calmly beaten by two guards in
response to a verbal argument, the de minimis level is more easily
reached.

In short, for an inmate to prove an excessive force claim, he must
satisfy not only the subjective component that the correctional offi-
cers acted with a sufficiently culpable state of mind, but also the
objective component that his alleged injury was sufficiently serious
in relation to the need for force to establish constitutionally excessive
force. See Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

III

We now turn to the question of whether the magistrate judge cor-
rectly addressed the subjective component of the Hudson test. In
assessing this component, the magistrate judge found:

          [I]t is clear that the defendants were motivated by malice
          and ill will in the application of force against plaintiff, either
          in retaliation for plaintiff's participation in the disturbance
          or his continued abusive and hostile language and verbal
          provocations. The court does not substitute its judgment for
          that of the prison officials the decision to move plaintiff to
          the isolation cell, nor does the court question the decision to
          replace the steel handcuffs with the flex-cuffs. The critical

                     8
          question is whether in effectuating those two decisions the
          defendants intentionally hit, kicked, twisted fingers and
          slammed plaintiff's head into the wall. The videotape does
          not show plaintiff resisting and clearly shows some"blows"
          being administered. The videotape alone fails to match the
          identity of a particular officer to a particular"blow"; how-
          ever, the videotape clearly shows all of the members of the
          team acting in concert in surrounding plaintiff and position-
          ing themselves in such a way as to allow a controlled beat-
          ing to be inflicted with minimal visual exposure. Further,
          the medical records corroborate the types of blows plaintiff
          alleges were inflicted. On these facts plaintiff has met his
          burden of proof on the subjective test of Whitley and
          Hudson.

On this basis, the magistrate judge concluded that the extraction team
acted "maliciously and sadistically for the very purpose of causing
harm." Whitley, 475 U.S. at 320-21. In arriving at this conclusion, the
magistrate judge relied primarily on the videotape, which, we agree,
is sensible because it covers the entire incident in question.

We too have viewed the tape and thus have had the same opportu-
nity as the magistrate judge had to evaluate this non-testimonial evi-
dence. From our review, however, we find that the tape reveals no
evidence of malicious or sadistic conduct. To the contrary, we are
struck by the rational reaction and measured response of the correc-
tional officers to Stanley's resistance and threats. We ordinarily show
substantial deference to the factfinder in evaluating testimony because
the factfinder has the opportunity to observe the demeanor of wit-
nesses and make credibility judgments that we cannot make. But in
this case we are viewing the same evidence that was viewed by the
magistrate judge and have the same opportunity to evaluate what was
seen. If such a review is not de novo, as is the case when we review
a summary judgment record, then at the least we are in a better posi-
tion to conclude that substantial evidence does not support the magis-
trate judge's finding. See Brice, 58 F.3d at 106.

The videotape shows a group of officers escorting Stanley into the
isolation cell and, as he resists, pushing him up against the wall. One
officer has his forearm up against the back of Stanley's neck and is

                    9
obviously applying force. In an effort to remove the metal handcuffs
and apply flexible ones, the officers then take Stanley to the ground
and place him face down. The tape shows several of the officers hold-
ing Stanley on the floor, lying or sitting on him to immobilize him
while one officer is attempting to tie his hands behind his back with
the flexible handcuffs. In attempting to tie the handcuffs, the officer
is obviously moving his hand, wrapping the flexible plastic strips
around Stanley's wrists. The other officers are merely standing
around observing while one officer is taking notes.

In viewing this same scene, the magistrate judge found that the vid-
eotape shows a number of blows being inflicted upon Stanley. We
could not find that evidence. While the tape displays a pulling motion
which seems more like the action required to wrap and tighten a plas-
tic flexicuff than a punch, we saw only one possible stomping motion
by one of the officers. But the evidence was by no means clear and
is certainly not sufficient evidence to conclude that Stanley was
repeatedly beaten with blows that were sadistically and maliciously
inflicted for the purpose of causing harm. While it is apparent that
Stanley was being treated roughly, we simply could not see any evi-
dence of wanton sadism. The officers used significant physical force
in subduing Stanley, but they also had objectively reasonable grounds
to believe that such force was necessary. They were quelling a distur-
bance and seeking to retain control of the prison and not punishing
an inmate for verbal abuse.

Our review of the evidence leaves us with the "definite and firm
conviction that a mistake has been committed" in finding that the offi-
cers acted sadistically and maliciously for the sole purpose of causing
harm. Because the evidence is insufficient to leave us with "a reliable
inference of wantonness in the infliction of pain," we must rule as a
matter of law that the subjective component has not been satisfied.
Whitley, 475 U.S. at 322.

IV

We are likewise persuaded that Stanley's claim fails as a matter of
law under the objective component of the Hudson test. Our inquiry
is whether the injury of which Stanley complains is significant
enough, when viewed in its factual context, to amount to a violation

                    10
of his right to be free of cruel and unusual punishment, a right which
"draw[s] its meaning from the evolving standards of decency that
mark the progress of a maturing society." Rhodes v. Chapman, 452
U.S. 337, 346 (1981) (quoting Trop v. Dulles, 356 U.S. 86, 101
(1958) (plurality opinion)). It is established, however, that prison offi-
cials do not violate the Eighth Amendment whenever it appears in
retrospect that the infliction of pain during a security measure could
theoretically have been avoided. See Whitley, 475 U.S. at 319.

In this case, the correctional officers were in the process of quelling
a disturbance in a section of the prison which housed inmates with
disciplinary problems. Inmates had been lighting fires, flooding the
halls, and throwing objects across the tier. The tension within the
prison was understandably high. In removing the ringleaders from
their cells, correctional officers had to use pepper spray to subdue
two. Stanley himself stated several times that he was going to "f--k
the whole goddamn jail up" and "f--k this jail up," statements which
he explained later were threats to set more fires. The evidence sup-
ports no suggestion that the correctional officers responded to this
uprising for any reason other than to bring order. And Stanley could
not reasonably have expected treatment on the same level as if he
were in a civilized conference with the warden. He was angry, highly
charged, threatening, resisting, and kicking. Furthermore, he threat-
ened to stab a prison guard -- a threat that is not hollow in a prison
environment. Indeed, the extraction procedure followed in this case
recovered at least one shank.

In this context, we take care not to impose our own judgment as
to what might be necessary for that of prison officials. When the cor-
rectional officers were removing Stanley from his cell to an isolation
cell, they found it necessary to act cautiously and with force. Several
officers held him firmly against the wall, and one officer put his fore-
arm behind Stanley's neck. In taking Stanley to the ground to change
his handcuffs, force was again necessary and was applied, both to
take him down and to hold him in place to overcome his kicking and
resistance. If a punch or a kick did occur during these events, we can-
not conclude "in retrospect that the degree of force authorized or
applied for security purposes was unreasonable, and hence unneces-
sary in the strict sense." Whitley, 475 U.S. at 319. The Supreme Court
has instructed that "not every push or shove, even if it may later seem

                     11
unnecessary in the peace of a judge's chambers, violates a prisoner's
constitutional rights." Hudson, 503 U.S. at 9 (quoting Johnson v.
Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)).

The magistrate judge found that Stanley sustained bruising, swell-
ing, and a loosened tooth. While he acknowledged that the injuries
were not severe, he found them constitutionally significant when he
compared them to the injuries that were evaluated in Hudson, con-
cluding on that basis that the injuries presented to him were not de
minimis. In Hudson, however, not only were the injuries more severe,
but they were inflicted in a context totally different from that pres-
ented in this case. The Supreme Court noted that after Hudson and a
prison guard had argued, the guard

          placed Hudson in handcuffs and shackles, took the prisoner
          out of his cell, and walked him toward the penitentiary's
          "administrative lockdown" area. Hudson testified that, on
          the way there, [the guard] punched Hudson in the mouth,
          eyes, chest, and stomach while [another guard] held the
          inmate in place and kicked and punched him from behind.
          He further testified that Mezo, the supervisor on duty,
          watched the beating but merely told the officers"not to have
          too much fun."
503 U.S. at 4. Prior to this beating, there was no evidence that the
guard had been threatened with any physical injury. Indeed, while the
state took the position that the guard's actions were not only unautho-
rized but also isolated, the Court noted that the two guards who pun-
ished Hudson also "beat another prisoner shortly after they finished
with Hudson." Id. at 12. The injuries sustained by Hudson were
bruises, swelling, loosened teeth, and a cracked dental plate which
was rendered unusable for several months. Id. at 4.

In urging us to find the force excessive in the case before us, Stan-
ley argues that his injuries were similar to those presented in Hudson.
In doing so, he overlooks the fact that the injuries in Hudson were
inflicted deliberately to hurt, without justification, and as punishment
for a personal disagreement between a guard and a prisoner. That con-
text is important, indeed essential, to determining whether force is
excessive. This becomes readily apparent when we compare the con-

                    12
text in Hudson with that in Whitley. In Whitley, the inmate was shot
in the leg while officers were attempting to quell a major disturbance.
While the uprising was a serious one, the Court nonetheless held that
because the officers were seeking in good faith to establish order, the
evidence did not support a "reliable inference of wantonness in the
infliction of pain." 475 U.S. at 322. Recognizing the importance of
context, the Whitley Court explained that the shooting was part of a
good faith effort to restore order to the prison. It therefore found the
shooting not to violate the prohibition against cruel and unusual pun-
ishment. Id. at 326.

For the same reasons expressed in Whitley, we hold that the force
that the correctional officers used in this case to quell the disturbance
in the A-Wing Segregation Tier was reasonably necessary to restore
order and that the injury resulting from that force was not excessive.

As an additional reason for reaching our conclusion, we hold that
the finding that Stanley sustained a loosened tooth during the distur-
bance is unsupported by the record. While Stanley's loosened tooth
was a reasonably foreseeable consequence of the force necessarily
used, that finding of injury was nevertheless inadequately supported.
The magistrate judge found that Stanley sustained bruises of his right
arm, left jaw, left and right wrists and back, and a loosened tooth. The
bruises are supported by the evidence admitted at trial, including
Stanley's medical records. When Stanley was taken for medical treat-
ment immediately after the incident, he complained of pain about his
mouth and arms. Moreover, the day after the disturbance, Stanley was
seen twice, first for similar complaints plus a complaint that his flexi-
ble handcuffs had been attached too tightly. And when a nurse visited
Stanley later that same day, Stanley complained of pain in his leg,
back, wrists, and right arm. But during none of these medical consul-
tations did Stanley complain about a loosened tooth. Moreover, both
when he filed a complaint with prison officials and when he filed his
complaint in this case, he described events of the disturbance in sig-
nificant detail, including the nature of his injuries, but at neither time
did he mention a loosened tooth.

Stanley's medical records do reveal that he had a bad tooth, about
which he complained several months before the prison disturbance.
Also, almost two weeks after the disturbance, he complained again

                     13
about the tooth hurting "while he is eating." The doctor found that
Stanley had a cyst or a cystic mass in his gum, but he indicated that
none of Stanley's teeth were loose. Finally, in April 1994, three
months after the disturbance, Stanley had the bad tooth extracted.

Nevertheless, at trial, Stanley attributed a loose tooth to the force
applied at the prison disturbance. When Stanley's counsel asked
whether Stanley had required "any other medical care or treatment as
a direct result of what happened to you on January 6, 1994 at some
later point on January 19, 1994," Stanley testified that he "put in for
a dental appointment" because his teeth were"messed up" during the
January 6 disturbance. His counsel then led Stanley with the follow-
ing two questions, "Was the tooth loose?" and"Did it have to be
removed?", to which Stanley replied, "Yes." None of the contempo-
rary data nor the medical records, however, link Stanley's bad tooth
to the incident on January 6, and we believe that the magistrate
judge's factual finding that a tooth was loosened is inadequately sup-
ported.

Even with the finding of a loosened tooth, however, we find that
bruises, swelling, and a loosened tooth sustained in a fracas that
occurred while prison guards were trying to quell a disturbance are
constitutionally insignificant and distinct from a loosened tooth and
a cracked dental plate sustained in the context of punishment deliber-
ately inflicted by guards because of a verbal argument. Cf. Hudson,
503 U.S. at 4.

V

Because we find that the correctional officers did not use constitu-
tionally excessive force in subduing Stanley and removing him from
a prison disturbance, we do not need to consider the officers' alterna-
tive argument that they are entitled to qualified immunity.

For the foregoing reasons, we reverse the judgment of the district
court.

REVERSED

                    14